i          i      i                                                                                i         i       i




                                     MEMORANDUM OPINION

                                              No. 04-10-00709-CV

                                     IN RE Michelle Rosynek LAYTON

                                        Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 13, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 5, 2010, relator filed a petition for writ of mandamus and a motion for immediate

relief. The court has considered relator’s petition for writ of mandamus and is of the opinion that

relator is not entitled to the relief sought. Accordingly, the petition for writ of mandamus and the

motion for immediate relief are DENIED. See TEX . R. APP. P. 52.8(a).

                                                                          PER CURIAM




           1
          … This proceeding arises out of Cause No. 09194C, styled In the Matter of the Marriage of Michelle Rosynek
Layton and Ernest Gaston Layton, and In the Interest of E.G.L., et al., pending in the County Court at Law, Kerr County,
Texas, the Honorable Spencer W . Brown presiding.